Metcalf, J.*
By St. 1855, c. 405, § 1, on which this indictment is founded, “ all buildings or tenements, used for the illegal sale or keeping of intoxicating liquors, are declared to be common nuisances, and are to be regarded and treated as such.” And we are of opinion that the words “ a certain tenement in Portland Street in the city of Boston ” sufficiently describe the nuisance which the indictment charges the defendant with keeping and maintaining. The approved forms of indictments for other common nuisances describe the place thereof as a certain building, a certain disorderly house, a certain shop, a certain common gaming house, &c., without further description. 2 Stark. Crim. Pl. (2d ed.) 687. 2 Chit. Crim. Law, 39-41. Crown *465Circ. Comp. (7th ed.) 519. Archb. Crim. Pl. (13th ed) 748, 749 State v. Nixon, 18 Verm. 70. We see no more reason for a particular description of a tenement, in an indictment, than of a building, house or shop.

Exceptions overruled.


In the cases following, Merrick, J. took the place of Thomas, J.